Delta Natural Gas Company, Inc. 2009 Annual Report A1 Our Mission Statement Delta will provide premier natural gas services while having a positive impact on customers, employees and shareholders. A2 To Our Shareholders Few, if any, can deny that we are living in turbulent, changing times.We have witnessed much in fiscal 2009, including a significant drop in the stock market, increasing unemployment, turmoil in the economy, and volatility specifically in banking, insurance and automotive sectors, to name a few. Financial stress on individuals and businesses around the globe has steadily increased. Through all of this in the past year, Delta has fared reasonably well overall. Despite reduced earnings from our non-regulated operations, coupled with a storage inventory adjustment, our 2009 earnings per share were $1.58, with a dividend paid of $1.28 per share. Based upon stock prices over this past year, this provided a cash yield to our investors in the 5%-6% range. Our stock price has been somewhat volatile, but not as much as the market as a whole. Our total throughput exceeded 19 billion cubic feet in 2009. Fiscal 2009 included a full year under the new base rates from our 2007 rate case, and our regulated segment reflects this. Although our non-regulated segment results declined this year, those businesses continued to contribute favorably to our overall results in 2009. A global as well as more local effort for carbon constraints has led to a continuing and growing green focus in Kentucky. We view natural gas as part of the solution in this, as well as a way to strengthen our national and state energy postures and lessen our dependence on other traditional energy sources. Working with the Kentucky Public Service Commission and the Kentucky Attorney General, we developed a demand side management program that was implemented in 2009 to better align Delta’s and our customers’ interests. We can now better promote conservation and efficiency improvements by our customers without being penalized as much financially. Rate design changes from our last rate case helped to partially decouple our revenues from sales volumes by increasing our monthly customer charge instead of our volumetric rates. A significant strength of our Company, which complements our 2,500 miles of pipelines in 23 Kentucky counties, is our people. I want to acknowledge all of our hard working, dedicated employees. I thank each of them for all they do each day to provide top quality service in all of Delta’s operations. Their willingness to tackle any situation is a constant source of inspiration. Delta was started 60 years ago by Harrison D. Peet. His vision, strength and determination have made Delta what it is, and he and all the others who helped as Delta grew and developed are very much thanked and recognized. Hopefully, we can continue their efforts and provide for the Company’s continued success. During 2009, Alan Heath retired as Delta’s Vice President-Operations and Engineering. Alan served the Company well since 1984, and we thank him for his dedicated service and for all he helped accomplish at Delta. Also, Clyde Russell retired during 2009 as Delta’s Manager-Transmission. Working at Delta since 1975, Clyde was a tremendous benefit to the Company in many ways and his efforts are greatly appreciated. I extend our sincere thanks and very best wishes to both. Brian Ramsey was promoted to the position of Vice President-Transmission and Gas Supply during 2009. Brian has worked for Delta since 1984 and we look forward to his continuing involvement in his new and important role. Also, Johnny Caudill was named Vice President-Distribution during 2009.Johnny has been with Delta since 1972, and he has served as an officer since 1995. He has contributed significantly to Delta’s success and will continue to do so in his expanded role at the company. Reflecting its optimistic outlook for the future of Delta, your Board of Directors, at its meeting on August 21, 2009, increased the dividend on the Company’s common stock to $1.30 per share on an annual basis. We hope you share in their enthusiasm for Delta’s future prospects. Thank you for your continuing support of the Company. Sincerely, Glenn R. Jennings Chairman of the Board, President and Chief Executive Officer August 24, 2009 A3 Delta was incorporated on October 10, 1949, with its management and stockholders being Harrison D. Peet, President; Virgil E. Scott, Secretary-Treasurer, Harry Peet, Jr., Vice President and John D. Harrison, Construction Supervisor.Delta was an outgrowth of Power Line Construction Company.On October 13, 1949, Delta, headquartered in Stanton, Kentucky at that time, successfully acquired its first franchise to supply the city of Owingsville, Kentucky, with gas.Delta’s headquarters were relocated to Owingsville in 1951. Delta continued to grow by expanding into new areas.Delta built transmission lines to the interstate pipelines and supplied local communities that had, prior to that time, been without natural gas service.Delta identified communities for expansion and continued to build facilities and add new customers.The Berea system was added in 1955, and the Nicholasville and Wilmore systems were added in 1956.Delta continued to rapidly add customers in the latter 1950’s including the addition by purchase of the Stanton system. Delta had grown by 1977 to approximately 11,000 customers and 300 miles of pipeline.Annual throughput volumes were 2.2 billion cubic feet with total revenues of $4.8 million.Delta had its corporate office in Winchester, Kentucky.In October, 1977, Delta acquired Gas Service Company, Inc., Cumberland Valley Pipe Line Co. and Laurel Valley Pipe Line Company.These companies were engaged in natural gas distribution and transmission, and some limited production activities, in southeastern Kentucky and served approximately 8,500 customers in Barbourville, London, Middlesboro, Pineville and Williamsburg. After these three acquisitions, the Company built its present corporate office during 1978 in Winchester and relocated there from former leased space in The Winchester Bank.The stock sales to finance these acquisitions increased the number of shareholders to a point where Delta’s common stock was registered under the Securities Exchange Act in latter 1978. By 1980, annual throughput volumes were 4 billion cubic feet, with revenues of $14.3 million.The mix of gas supply had also changed, from 100% supplied by interstate pipelines in 1977 to only 53% in 1980.Delta’s total number of employees had grown to 105 by 1980.Delta continued to acquire natural gas produced locally in southeastern Kentucky and also continued to pursue other gas system acquisitions.In January, 1981, Peoples Gas Company of Kentucky was acquired.This added approximately 8,700 customers to Delta’s system. In order to finance this growth, in April, 1981, Delta sold 500,000 shares of common stock in its first registered offering and, since that time, its common stock has been traded on the NASDAQ under the symbol DGAS.Dividends on common stock were begun in 1964 and have continued since then.Dividends have been increased gradually to their present annualized level of $1.28 per share. Delta has continued to expand into gathering and transporting gas for producers and others, including developing an underground storage field in 1996.Delta’s facilities include over 2,500 miles of distribution and transmission pipelines, gathering and compression facilities.Delta’s three non-regulated subsidiary companies, which buy, sell and produce natural gas, have contributed increasingly to Delta’s financial results. Delta has grown to a system of approximately 37,000 customers with 155 employees and 5 district operations offices and the Winchester corporate office.Total throughput volumes exceeded 19 billion cubic feet in 2009, with revenues in excess of $105 million. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K (Mark one) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-8788 DELTA NATURAL GAS COMPANY, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0458329 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3617 Lexington Road, Winchester, Kentucky (Address of principal executive offices) (Zip code)
